DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ amendments to the claims and arguments filed on November 10, 2020 have been received and entered. Claim 31 has been amended, while claims 32-33, 38-47 have been canceled. Claims 31, 34-37, 48 and 49 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Claims 31-37 (group I) in the reply filed on February 11, 2020 was acknowledged.
Claims 31, 34-37, 48 and 49 are under consideration. 

Terminal Disclaimer
The terminal disclaimer filed on 11/10/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 9497945, 9532555 and 10212923, respectively have been reviewed and is accepted. The terminal disclaimer has been recorded

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Xiaochun Zhu on January 6, 2021.
The application has been amended as follows: 
In the claims
Following claims have been re-written as follows:
31.	An isolated rodent embryonic stem (ES) cell, comprising a replacement of a genomic fragment comprising exon 2 through exon 26 of a rodent dipeptidyl peptidase IV (Dpp4) gene at Dpp4 locus with a genomic fragment comprising exon 2 through exon 26 of a human DPP4 gene to form a humanized Dpp4 gene, wherein the humanized Dpp4 gene is under control of rodent regulatory elements at the endogenous rodent Dpp4 locus, wherein the rodent ES cell is a mouse or rat ES cell.

34.	The rodent ES cell of claim 31, wherein the rodent ES cell is a mouse ES cell, and wherein the humanized Dpp4 gene comprises endogenous mouse Dpp4 exon 1, operably linked to the genomic fragment of the human DPP4 gene.

35. 	The rodent ES cell of claim 31, wherein the rodent ES cell is heterozygous for the humanized Dpp4 gene.

36. 	The rodent ES cell of claim 31, wherein the rodent ES cell is homozygous for the humanized Dpp4 gene.

Conclusion
Claims 31, 34-37, 48 and 49 are allowed. 
The following is an examiner’s statement of reasons for allowance: With the Examiner's Amendment as detailed above, the rejections of claims under 35 USC 103 and obviousness type double patenting, as set forth in the Office Action of 09/11/2020 are hereby WITHDRAWN. Relevant to the withdrawal of the rejections in the Office Action of 09/11/2020, applied to claims 31, 34-37, 48 and 49, the rejections are withdrawn in light of amendments and persuasive argument. Prior art fails to teach or suggest replacing an endogenous rodent Dpp4 genomic fragment with a human DPP4 genomic fragment to provide a humanized Dpp4 gene tthat is under control of the endogenous Dpp4 regulatory sequences. Accordingly, claims 31, 34-37, 48 and 49 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/Primary Examiner, Art Unit 1632